DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/950,503 filed on November 17, 2020.  Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 17, 2021 and June 16, 2021 have filed been considered by the examiner.

Drawings
The drawings received on November 17, 2020 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
In claim 2, line 8 “meshes” should be --mesh--; and in claim 4, line 22 “does” should be --do--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support member” and “lock mechanism” in claim 1; and “friction generation unit” in claims 6, 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the rotation drive mechanism” in line 17.  There is insufficient antecedent basis for this limitation in the claim. Although line 9 recites a rotation driving mechanism, it is not clear whether the rotation drive mechanism in line 17 refers to the same mechanism. If each refers to the same mechanism then the terminology should be consistent.
In line 19 of claim 1 it is not clear whether “whose” refers to the feed gear, or if it refers to the rotation shaft. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/208745 A1 (Kajino) in view of US 8,109,373 B2 (Paing). US 2021/0129713 A1, which is an English language family member of the Kajino reference, has been made of record. 
Kajino discloses a lifter device (10) comprising: a pinion gear (18) that is configured to mesh with an input gear (16) of a link mechanism (12) that 5lifts or lowers a seat (1); and a rotation control device (21) that is configured to control rotation of the pinion gear and includes: a rotation shaft (22) that is configured to rotate in synchronization with the pinion gear, 10a support member (23) that rotatably supports the rotation shaft, a rotation driving mechanism (feed unit A, see Fig. 9 and paragraph [0080], lines 1-6) that is configured to, when an operation handle (20) for lifting or lowering the seat is operated to lift or lower the seat, rotate the rotation shaft toward a lifting side or a lowering side in accordance with an operation direction of the operation handle (see e.g. paragraph [0109], lines 1-7), and 15a lock mechanism (lock unit B, see Fig. 9 and paragraph [0080], lines 6-10) that is configured to, when the operation handle is operated to lift or lower the seat, allow rotation of the rotation shaft, and to lock the rotation of the rotation shaft in a neutral position in which the operation handle is released from operation (see e.g. paragraph [0104]), wherein the rotation drive mechanism includes: 20a feed gear (rotation transmission plate 36) that is coupled with and configured to rotate together with the rotation shaft, whose circumference is provided with a gear (inner teeth 51), and a plurality of feed pawls (feed claws 52) that is configured to mesh with the feed gear so as to drive the feed gear to rotate in the operation direction of the operation handle when the operation handle is operated (see e.g. paragraph [0089]), wherein the lock mechanism is configured to release locking of the rotation shaft until any one of the feed pawls meshes with the feed gear when the operation handle is operated (see e.g. paragraph [0090]), and 5wherein a plurality of the feed pawls are provided with respect to either operation direction on the seat lifting side or lowering side of the operation handle, and one of the feed pawls meshes with the feed gear when at least one of the others of the feed pawls does not mesh with the gear (see Figs. 18 and 26). Kajino differs from the presently claimed device in that the feed pawls mesh with the feed gear when the operation handle is released from operation and37 is returned to the neutral position as shown in Fig. 16.
Paing is from the same field of endeavor and discloses a seat height adjuster having a plurality of feed pawls (62, 63) which are released from meshing with teeth (54) on a feed gear (control plate 50) when an operation handle (not shown lever, see column 4, lines 51-53) is released from operation. See Fig. 4 and column 6, lines 62-67. Paing teaches that such an arrangement is advantageous because it minimizes the space needed for operation of the device, the device can be easily manipulated with reduced force, and increased braking force can be obtained. See column 3, line 65 to column 4, line 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the feed pawls 52 of Kajino such that they are released from meshing with the feed gear 36 so as to be 25returned to a predetermined position when the operation handle is released from operation and37 is returned to the neutral position in view of the teaching of Paing.

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656